Citation Nr: 0002088	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disability, 
including status post left knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The appellant had active military service from September 1957 
to August 1959 and from October 1961 to August 1962.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama, which denied the above claim.  In October 1999, a 
hearing was held before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of this claim.  Where a claimant has filed an 
application for benefits and VA has notice of the existence 
of evidence that may be sufficient to well ground the claim, 
VA has a duty to inform the appellant of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  

First, the appellant's service medical records for his first 
period of service showed extensive treatment for a left knee 
disorder.  He underwent a separation physical examination in 
June 1959, and it was thereafter noted that an appointment 
had been arranged with orthopedics for examination and 
"disposition concerning left knee."  A July 3, 1959, 
medical report shows that the veteran was seen in General 
Surgery for left knee complaints.  The examiner referred to a 
desired evaluation at "Neubruche" regarding "operative 
intervention."  A notation to the June 1959 separation 
examination report then indicated that the appellant had 
accomplished medical processing on August 25, 1959, at Fort 
Dix, New Jersey.  It appears, therefore, that the appellant 
underwent further evaluation of his knee and some type of 
processing for the purpose of receiving a medical discharge, 
but records from that determination are not associated with 
his service medical records.  Any additional service records 
regarding medical evaluation of his left knee would be 
relevant to the appellant's claim for service connection, and 
an attempt to obtain additional service records from all 
appropriate sources is therefore warranted.

Second, the appellant has submitted a letter from Karl 
Frankovitch, M.D., discussing treatment for his left knee 
between 1963 and 1989.  When asked to submit a release so 
that the RO could request treatment records from Dr. 
Frankovitch, the appellant responded that no records were 
available since Dr. Frankovitch had retired.  However, the 
August 1997 letter from Dr. Frankovitch referred to specific 
years of treatment and specific findings concerning the 
appellant's left knee, which suggests that Dr. Frankovitch 
was reviewing some records when preparing the letter.  
Therefore, since there is a possibility that these treatment 
records exist despite the appellant's statement, the RO 
should ask the appellant to complete the necessary release so 
that the RO can request these records from Dr. Frankovitch.  
If the request is unsuccessful, inform the appellant that the 
records could not be obtained, and advise him that these 
treatment records are important to his claim.  The appellant 
must be told that it is his responsibility to present 
evidence in support of his claim, and he should be offered an 
opportunity to obtain and present such records if he wants 
them to be considered.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991).

Accordingly, this case is REMANDED for the following:

1.  Request the appellant's complete 
service medical records for his period of 
service between September 1957 and August 
1959, to include any and all records 
prepared in connection with a possible 
medical discharge, from all appropriate 
sources, to include, but not limited to, 
the National Personnel Records Center.  
Efforts to obtain these records should 
also include contacting Fort Dix, New 
Jersey, directly for any records for the 
appellant from 1959.  Associate all 
requests and records received with the 
claims file. 

2.  Ask the appellant to submit the 
appropriate release form for his 
treatment records from Dr. Frankovitch.  
Request actual treatment records, as 
opposed to summaries, from this 
physician, and, if the request is 
unsuccessful, advise the appellant that 
Dr. Frankovitch's actual treatment 
records are important to his claim.  
Advise the appellant that it is his 
responsibility to submit them.  See 38 
C.F.R. § 3.159(c) (1999).  Allow an 
appropriate period of time within which 
to respond.

3.  After obtaining as many of the above 
referenced records as possible and/or 
allowing the appellant an opportunity to 
submit such records, readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the appellant and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

